DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Status of the Claims
3.	This action is in response to papers filed 23 February 2021 in which claims 1-2, 23, 28-30, and 42-43 were amended, claims 4, 26-27, and 37-39 were canceled, and new claims 46-49 were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous objections and/or rejections not reiterated below are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.



5.	This Office Action includes new objections and rejections necessitated by the amendments.

Information Disclosure Statement
6.	The Information Disclosure Statement filed 23 February 2021 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45 is indefinite in the recitation “the conductance shift signal,” which lacks antecedent basis in the previous recitation of “a conductance shift signal contrast” in claim 1.  


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


11.	Claims 1-3, 5-6, 8, 10-13, 15-18, 23-28, 28-30, 40-46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012), and, as applied to claim 49, as evidenced by the online dictionary at khanacademy.org [retrieved on 2021-03-13].  Retrieved from the Internet: <URL: www.khanacademy.org/science/electrical-engineering/ee-circuit-analysis-topic/ee-resistor-circuits/a/ee-parallel-conductance>.
	Regarding claim 1, Drndic et al teach a method of detecting a polynucleotide, in the form of sequencing an analyte, wherein the analyte is a nucleic acid, comprising contacting the sample with a probe that specifically binds a target sequence of the nucleic acid (paragraph 0276-0277).  The sample (i.e., analyte) is loaded in a chamber that is fluidically and electrically coupled to a second chamber on the other side of a nanopore (paragraph 0247).  Drndic et al teach application of a voltage is applied to translocate the analyte across the nanopore (paragraph 0047), and that the nanopore has an associated detector for detecting a signal related to the passage of the analyte (i.e., first molecule) through the nanopore (paragraph 0162).  Drndic et al further teach the detection is of the probe-target nucleic acid complex (i.e., duplex; paragraph 0270), and that the detection results in sequencing of the target sequence (paragraph 0277).  Drndic et al also teach detection of the signal amplitude and the current (e.g., paragraphs 0040-0041), as well as comparison to background molecules (e.g., negative controls; paragraph 0226) and unbound polynucleotides, in the form of trace amounts of polynucleotide probe (paragraph 0251.  It is noted that the claim does not require the claimed “an unbound polynucleotide” to be the target, although Drndic et al also teach detecting positive control of targets (paragraph 0043).  Drndic et al also teach detection of differences in the signal (e.g., current) as biomolecules pass through the nanopore (paragraph 0209).  Thus, it would have been obvious to compare the differences in current of the complex to that of background molecules and unbound molecules to generate a unique profile.  Drndic et al also teach the method has the added advantage of improving the signal to noise ratio (paragraph 0192).  Thus, Drndic et al teach the known techniques discussed above.
	While Drndic et al teach the use of labels (i.e., the claimed second molecule; paragraph 0144) and labeled probes (paragraph 0267), Drndic et al do not explicitly teach the voltage is controlled.
	However, Li et al teach methods wherein double stranded nucleic acid molecules are passed through a nanopore, wherein the nucleic acid (i.e., biopolymer) is labeled (i.e., conjugated) with a label (i.e., a second molecule) that alters the electrical properties of the nucleic acid (Abstract and paragraph 0056).  Li et al teach the detection of signal amplitude (paragraph 0082), and that the voltage is controlled (paragraph 0007), which has the added advantage of allowing biopolymers to be passed through the nanopore (i.e., sorted) based on different characteristics (paragraph 0083).  Thus, Li et al teach the known techniques discussed above. 
It is noted that Drndic et al teach conductance in the nanopore shifts (i.e., is reduced) as analytes pass through because ion flux is hindered.  Thus, the binding of a probe to the target causes a conductance shift signal contrast that is detected.
It is further noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Neither Drndic et al nor Li et al teach detecting the shift and duration 
However, Meller et al teach methods comprising detection of target DNA fragments passing through nanopores, wherein the target DNA is bound to sequence specific bis-PNA probes (paragraph 0011), which are analogous to the molecules presented in Figure 9B of the instant specification.  The first molecule is therefore one strand of the bis-PNA probe which binds to the target molecule, and the second molecule comprises the linker and/or the second PNA strand (e.g., Figure 4).  Meller et al further teach the detection of a difference (i.e., changes) in the signal when the bound complex flows through the nanopore (paragraph 0084), and that the bound complex translocates more slowly through the nanopore (paragraph 0184).  Thus, detecting a shift and duration in the conductance is obvious.  Meller et al also teach the methods have the added advantage of enhancing the single amplitude contrast for easy detection (paragraph 0075).  Thus, Meller et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Drndic et al, Li et al, and Meller et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of improving the signal to noise ratio as explicitly taught by Drndic et al (paragraph 0192), the added advantage of allowing biopolymers to be passed through the nanopore (i.e., sorted) based on different characteristics as explicitly taught by Li et al (paragraph 0083), and the added advantage of enhancing the single amplitude contrast for easy detection as explicitly taught by Meller et al (paragraph 0075).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Drndic et al, Li et al, and Meller et al could have been combined with predictable results because the known techniques of Drndic et al, Li et al, and Meller et al predictably result in useful techniques for nanopore sequencing of nucleic acid molecules.
Regarding claim 2, the method of claim 1 is discussed above.  Drndic et al teach the polynucleotide target is DNA or RNA (paragraph 0170).  Li et al also teach double stranded DNA, RNA, and RNA-DNA complexes (paragraph 0056), and Meller et al teach DNA targets (Abstract); thus it would have been obvious to have the target polynucleotide be either DNA or RNA. 
	Regarding claim 3, the method of claim 1 is discussed above.  Drndic et al teach the detectable signal is an electrical signal (paragraph 0276), as do Li et al (e.g., current; paragraph 0009) and Meller et al (e.g., current; paragraph 0011).
Regarding claims 5-6, the method of claim 1 is discussed above.  Li et al teaches the probe is heterogeneous in the backbone composition and includes a combination comprising peptide nucleic acid polymer units (paragraph 0027).  
Regarding claim 8, the method of claim 1 is discussed above.  Meller et al teach the probe comprises PEG (paragraph 0059).
Regarding claims 10-11, the method of claim 1 is discussed above.  Drndic et al teach applying a condition to the sample to alter binding, in the form of changing the temperature (e.g., paragraph 0250).  Li et al also teach sensing conditions including temperature and pH (paragraph 0076).
In addition, it is noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)).  Thus, the changing/optimizing the temperature is an obvious variant of the teachings of the prior art.  See MPEP 2144.05 II.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
	Regarding claims 12-13, the method of claim 1 is discussed above.  Drndic et al also teach the polynucleotide comprises a chemical modification, in the form of modified cytosines, including methylated cytosines, as well as hydroxymethyl cytosines (i.e., hmC), which is an oxidized nucleic acid (paragraphs 0118 and 0457).  Korlach et al also teach chemical modification to polynucleotides (paragraph 0108). 
Regarding claim 15, the method of claim 1 is discussed above.  Drndic et al teach the probe binds to the target via hydrogen bonding, in the form of hybridization (paragraph 0043), as do Li et al (paragraph 0028) and Meller et al (paragraph 0012).
Regarding claim 16, the method of claim 1 is discussed above.  Drndic et al teach the addition of a label that binds to the probe-polynucleotide complex, in the form of an intercalator (paragraph 0475), as does Li et al (paragraph 0056).  Intercalators bind double stranded molecules (i.e., the claimed complex).
It is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, adding the intercalator after complex formation is an obvious rearrangement of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 17, the method of claim 1 is discussed above.  Meller et al teach at least two target sequences (Figure 4): it is noted that the claim does not require binding of anything to the second target sequence.
	Regarding claims 18 and 41, the method of claim 1 is discussed above.  Drndic et al teach the nanopore is in a second membrane having a length (i.e., thickness) of about 2-20 nm and a diameter (i.e., cross sectional dimension) of 1 to 100 nm (paragraph 0017), each of which overlaps with the claimed ranges.  Li et al also teach nanopore diameters of 2-10 nm (paragraph 0065).  Meller et al teach diameters of 3-6 nm (paragraph 0024).
In addition, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the values of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 23, Drndic et al teach a method of detecting a polynucleotide, in the form of sequencing an analyte, wherein the analyte is a nucleic acid, comprising contacting the sample with a probe that specifically binds a (i.e., one) target sequence of the nucleic acid (paragraph 0276-0277).  The sample (i.e., analyte) is loaded in a chamber that is fluidically and electrically coupled to a second chamber on the other side of a nanopore (paragraph 0247).  Drndic et al teach application of a voltage is applied to translocate the analyte across the nanopore (paragraph 0047), and that the nanopore has an associated detector for detecting a signal related to the passage of the analyte (i.e., first molecule) through the nanopore (paragraph 0162).  Drndic et al further teach the detection is of the probe-target nucleic acid complex (i.e., duplex; paragraph 0270), and that the detection results in sequencing of the target sequence (paragraph 0277).  Drndic et al also teach detection of the signal amplitude and the current (e.g., paragraphs 0040-0041), as well as comparison to background molecules (e.g., negative controls; paragraph 0226) and unbound polynucleotides, in the form of trace amounts of polynucleotide probe (paragraph 0251.  It is noted that the claim does not require the claimed “an unbound polynucleotide” to be the target, although Drndic et al also teach detecting positive control of targets (paragraph 0043).  Drndic et al also teach detection of differences in the signal (e.g., current) as biomolecules pass through the nanopore (paragraph 0209).  Thus, it would have been obvious to compare the differences in current of the complex to that of background molecules and unbound molecules to generate a unique profile.  Drndic et al also teach the method has the added advantage of improving the signal to noise ratio (paragraph 0192).  Thus, Drndic et al teach the known techniques discussed above.
	While Drndic et al teach the use of labels (i.e., the claimed second molecule; paragraph 0144) and labeled probes (paragraph 0267), Drndic et al do not explicitly teach the voltage is controlled.
	However, Li et al teach methods wherein double stranded nucleic acid molecules are passed through a nanopore, wherein the nucleic acid (i.e., biopolymer) is labeled (i.e., conjugated) with a label (i.e., a second molecule) that alters the electrical properties of the nucleic acid (Abstract and paragraph 0056).  Li et al teach the detection of signal amplitude (paragraph 0082), and that the voltage is controlled (paragraph 0007), which has the added advantage of allowing biopolymers to be passed through the nanopore (i.e., sorted) based on different characteristics (paragraph 0083).  Thus, Li et al teach the known techniques discussed above. 
It is noted that Drndic et al teach conductance in the nanopore shifts (i.e., is reduced) as analytes pass through because ion flux is hindered.  Thus, the binding of a probe to the target causes a conductance shift signal contrast that is detected.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a wherein clause must give meaning and purpose to the manipulative steps.
Neither Drndic et al nor Li et al teach detecting the shift and duration 
However, Meller et al teach methods comprising detection of target DNA fragments passing through nanopores, wherein the target DNA is bound to sequence specific bis-PNA probes (paragraph 0011), which are analogous to the molecules presented in Figure 9B of the instant specification.  The first molecule is therefore one strand of the bis-PNA probe which binds to the target molecule, and the second molecule comprises the linker and/or the second PNA strand (e.g., Figure 4).  Meller et al further teach the detection of a difference (i.e., changes) in the signal when the bound complex flows through the nanopore (paragraph 0084), and that the bound complex translocates more slowly through the nanopore (paragraph 0184).  Thus, detecting a shift and duration in the conductance is obvious.  Meller et al also teach the methods have the added advantage of enhancing the single amplitude contrast for easy detection (paragraph 0075).  Thus, Meller et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Drndic et al, Li et al, and Meller et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of improving the signal to noise ratio as explicitly taught by Drndic et al (paragraph 0192), the added advantage of allowing biopolymers to be passed through the nanopore (i.e., sorted) based on different characteristics as explicitly taught by Li et al (paragraph 0083), and the added advantage of enhancing the single amplitude contrast for easy detection as explicitly taught by Meller et al (paragraph 0075).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Drndic et al, Li et al, and Meller et al could have been combined with predictable results because the known techniques of Drndic et al, Li et al, and Meller et al predictably result in useful techniques for nanopore sequencing of nucleic acid molecules.
Regarding claim 24, the method of claim 23 is discussed above.  Drndic et al teach the polynucleotide target is DNA or RNA (paragraph 0170).  Li et al also teach double stranded DNA, RNA, and RNA-DNA complexes (paragraph 0056), and Meller et al teach DNA targets (Abstract); thus it would have been obvious to have the target polynucleotide be either DNA or RNA. 
	Regarding claim 25, the method of claim 23 is discussed above.  Drndic et al teach the detectable signal is an electrical signal (paragraph 0276), as do Li et al (e.g., current; paragraph 0009) and Meller et al (e.g., current; paragraph 0011).
Regarding claim 28, the method of claim 23 is discussed above.  Meller et al teach the probe comprises PEG (paragraph 0059).
Regarding claim 29, the method of claim 23 is discussed above.  Meller et al teach detection of single stranded DNA (paragraphs 0060 and 0007), as well as probe binding to a single stranded region (e.g., Figure 4).  Li et al also teach single stranded nucleic acids (paragraph 0056).  
Regarding claim 30, the method of claim 23 is discussed above.  Meller et al teach bound labels (paragraph 0048
Regarding claim 40, the method of claim 1 is discussed above.  Meller et al teach two different probes having different sequences on the same target (Figure 4), as well as a plurality of probes that bind to different specific sequences on the target each having a unique current profile (i.e., identification pattern; paragraphs 0087-0088).  Thus, it would have been obvious to detect each different target sequence based on each different probe and the different current profile of each probe.
In addition, it is noted that the claim merely describes a different target motif, and does not actually require a second probe, binding thereof, or detection thereof.
In addition, with respect to claims 41 and 42, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” and “thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a wherein clause must give meaning and purpose to the manipulative steps.
	Regarding claim 43, the method of claim 1 is discussed above.  Meller et al teach at least one probe is a PNA, and other probes include DNA (paragraph 0021).  Thus, it would have been obvious to have the second molecule as a  DNA molecule..
Regarding claims 44-45, the method of claim 1 is discussed above.  Meller et al teach the bound complex translocates more slowly through the nanopore (paragraph 0184), and that the drop in current flow is based on size of the molecule (paragraph 0084).  Thus, the event duration of the complex is different form background molecules (i.e., claim 44) and the second molecule increases the amplitude and duration of the signal (i.e., claim 45).  
In addition, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” and “thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a wherein clause must give meaning and purpose to the manipulative steps.
Regarding claim 46, the method of claim 23 is discussed above.  Meller et al teach a chemical modification coupled to the first probe to bind the second molecule to the first molecule; namely, a flexible linker (paragraph 0060).
Regarding claim 49, the method of claim 1 is discussed above.  Drndic et al teach determining conductance, current and voltage (paragraphs 0040-0041), as well as determination of mean current (e.g., paragraphs 0046 and 0244) . Li et alt each detecting changes in conductance (paragraph 0074) by measuring voltage and current (paragraph 0090).  Khanacademy.org states that conductance by definition is current divided by voltage.  Thus, it would have been obvious to use mean current to calculate the conductance shift.
In addition, it is reiterated that the courts have stated that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed use of mean current merely represents routine optimization of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 8 above, and further in view of Korlach et al (U.S. Patent Application Publication No. US 2013/0109577 A1, published 2 May 2013).
Regarding claim 9, the method of claim 8 is discussed above in Section 11.
While Meller et al teach the second molecule comprises PEG (paragraph 0059), neither Drndic et al, Li et al, nor Meller et al teach the molecular weight of the PEG.
However, Korlach et al teach a method of detecting (i.e., sequencing) polynucleotides (i.e., nucleic acids; Abstract), utilizing tags (i.e., labels) attached via a polymer linker, in the form of polyethylene glycol (paragraph 0141).  Korlach et al teach PEG linkers that are 77 units long (paragraph 0184).  Each ethylene glycol unit has a weight of 44 Daltons; thus, 77 units have a molecular weight of about 3.388 kDa (i.e., claim 9).  Thus, Korlach et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the values of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have used the PEG linker of Korlach et al as the linker in the method of Drndic et al, Li et al, and Meller et al arrive at the instantly claimed method with a reasonable expectation of success.  It would have been obvious to the ordinary artisan that the known techniques of Korlach could have been combined with the method of Drndic et al, Li et al, and Oliver et al predictable results because the known techniques of Korlach predictably result in useful linkers for nanopore sequencing of tagged nucleic acid molecules.





13.	Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 1, and further in view of Livak (U.S. Patent Application Publication No. US 2007/0190543 A1, published 16 August 2007).
It is noted that while claims 12-13 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 12-14 and 20, the method of claim 1 is discussed above in Section 11.
	While Li et al teaches voltage reversal (i.e., claim 20; paragraphs 0007, 0009, 0078, 0080, 0091, and 0093), neither Drndic et al, Li et al, nor Meller et al teach reversing the voltage to re-identify the complex (i.e., claim 20).
	However, Livak teaches a method of sequencing, by determining the sequence of, a polynucleotide target (paragraph 0071) comprising contacting a sample having an analyte therein, wherein the analyte has a target sequence that is bound to a probe to form a polynucleotide-probe complex, in the form of a coded molecule complex (paragraph 0047).  An independently controlled voltage (i.e., a constant voltage bias) is applied across the nanopore (paragraphs 0166 and 0212), and the nanopore device further comprises a sensor, in the form of a detector (paragraph 0036), wherein the coded region, which is a non-single stranded region of the complex, is detected via a detectable signal (paragraph 0047). Livak teaches reversing the voltage after detection to force the complex (i.e., coded molecule) back through the pore and analyzing the multiple passages (i.e., claim 20; paragraph 0211).
Livak also teaches modification via crosslinking of two strands (i.e., claim 12; paragraph 0012), thus, it would have been obvious to crosslink the target and probe complex.  Crosslinking agents include haloacetyls (paragraph 0096), which result in acetylation (i.e., claim 13)
Livak further teaches the probe comprises a chemical modification via a cleavable bond, in the form of a cleavable linker (i.e., claim 14; paragraphs 0096-0097).
 Livak also teaches the method has the added advantage of allowing single molecule analysis with increased sensitivity (paragraph 0047).  Thus, Livak teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Drndic et al, Li et al, and Meller et al with the teachings of Livak to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of allowing single molecule analysis with increased sensitivity as explicitly taught by Livak (paragraph 0047).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Livak could have been combined with the method of Drndic et al, Li et al, and Meller et al predictable results because the known techniques of Livak predictably result in useful techniques for nanopore sequencing of double stranded nucleic acid molecules.
14.	Claims 19, 21-22, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claims 1 and 41, and further in view of Dunbar et al (PCT International Publication No. WO 2013/012881 A2, published 24 January 2013).
It is noted that while claim 42 has been rejected described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 19, 21-22, and 42 the methods of claims 1 and 41 are discussed above in Section 11.
	Drndic et al teach a plurality of nanopores (paragraph 0138), as do Li et al (paragraph 0006).
Neither Drndic et al, Li et al, nor Meller et al teach the pores are oriented so that the movement of the polynucleotide is through both nanopores simultaneously.
	However, Dunbar et al teach a method wherein two nanopores are aligned so that the target molecule (i.e., polynucleotide) is simultaneously located in both nanopores (i.e., claim 21; Figure 1(III)).  Two voltages are applied so that the movement in both nanopores is controlled simultaneously (i.e., claim 19, Figure 1(III) and paragraphs 0048-0049), and the voltages oppose one another (i.e., claim 22; Figure 1(III)).  
	With respect to claim 42, it is noted that paragraph 0104 of the instant specification states that two nanopores control the speed and direction of the complex.  Thus, the two-pore arrangement of Dunbar et al leads to the claimed properties, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Dunbar et al also teach the method has the added advantage of being useful for controlling the movement of a large molecule (paragraph 0049).  Thus, Dunbar et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Drndic et al, Li et al, and Meller et al with the teachings of Dunbar et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing control of the translocation of a large molecule through the nanopores as explicitly taught by Dunbar et al (paragraph 0049).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dunbar et al could have been applied to the method of Drndic et al, Li et al, and Meller et al with predictable results because the known techniques of Dunbar et al predictably result in reliable methods for controlling and detecting translocation during nanopore assays.




15.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 23 above, and further in view of Stefano et al (U.S. Patent No. 6,287,772 B1, issued 11 September 2001).
It is noted that while claims 29-30 have been rejected described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 29-30, the method of claim 23 is discussed above in Section 11.
Drndic et al teach the polynucleotide target is DNA (paragraph 0170), as do Li et al, as well as single stranded nucleic acids (paragraph 0056).  Meller et al teach detection of single stranded DNA (paragraphs 0060 and 0007), as well as probe binding to a single stranded region (e.g., Figure 4).  
Neither Drndic et al, Li et al, nor Meller et al teach binding a label to the first probe.
	However, Stefano et al teach a method wherein probe z (i.e., a third probe) forms a triple helix with two other probes (column 3, lines 25-40) which are bound to a single stranded DNA target (i.e. claim 29; Figure 3.  Stefano et al also teach contacting the sample with a detectable label, in the form of an antibody, the specifically binds the first probe within the triple helix (i.e., claim 30; column 13, lines 15-35).  
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result.  Thus, adding the antibody at any point is an obvious rearrangement of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Stefano et al also teach the method has the added advantage of allowing design of assays that minimize signals from non-specific hybridization (column 5, lines 30-40).  Thus, Stefano et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Stefano et al with the method of Drndic et al, Li et al, and Meller et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of allowing assay design where non-specific hybridization signals are minimal as explicitly taught by Stefano et al (column 4, lines 1-40).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Stefano et al could have been combined  Drndic et al, Li et al, and Meller et al with predictable results because the known techniques of Stefano et al predictably result in useful techniques for detecting nucleic acid molecules.


16.	Claims 43 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claims 1 and 23 above, and further in view of Oliver et al (U.S. Patent Application Publication No. US 2012/0214162 A1, published 23 August 2012).
It is noted that while claim 43 has been rejected described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 43 and 47-48, the methods of claims 1 and 23 are discussed above in Section 11.
	While Drndic et al teach restriction endonucleases (paragraph 0468), neither Drndic et al, Li et al, nor Meller et al teach the first molecule is a restriction endonuclease.
	However, Oliver et al teach methods of nanopore sequencing (paragraph 0032), wherein a sample polynucleotide (i.e., DNA 120) is bound to probe 10 (i.e., the second molecule of claim 43) which in turn is bound to a first molecule, in the form of binding moiety 110, which is a restriction enzyme (i.e., claims 47-48), and which has the added advantage of allowing determination of both location and sequence information for the analyte (paragraphs 0111-0114).  Thus, Oliver et al teach the known techniques discussed above.
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result.  Thus, adding the probe and endonuclease at any point is an obvious rearrangement of the steps of the prior art.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Oliver et al with the method of Drndic et al, Li et al, and Meller et al.  The combination would result in a target DNA binding to both a second molecule (i.e., oligonucleotide probe) and a first molecule (i.e., a restriction endonuclease, thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of allowing determination of both location and sequence information for the analyte as explicitly taught by Oliver et al (paragraphs 0111-0114).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oliver et al could have been combined  Drndic et al, Li et al, and Meller et al with predictable results because the known techniques of Oliver et al predictably result in useful techniques for detecting nucleic acid molecules.
Response to Arguments
17.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
18.	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634